Citation Nr: 0708871	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability to 
include as secondary to service-connected bilateral feet 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1999 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veteran's Affairs (VA), New Orleans, Louisiana 
Regional Office (RO) that denied service connection for a low 
back disability.

This case was previously before the Board and, in August 
2006, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  The issue as reflected in the Board's 
August 2006 remand was captioned as entitlement to service 
connection for a low back disability involving a discrepancy 
in leg length.  The Board has recharacterized the issue as 
shown on the title page so that it better represents the 
existing back pathology for which service connection is 
sought.


FINDINGS OF FACT

1.  Notwithstanding medical evidence on file denoting the 
presence of the disablement of the veteran subsequent to 
service due to a herniated disc at the thoracolumbar 
junction, a back disorder was not present in service and 
competent evidence of a nexus between the veteran's current 
back disorder and his period of service is lacking.

2.  A back disorder is not proximately due to or the result 
of the service-connected bilateral pes planus valgus.


CONCLUSION OF LAW

A back disorder manifested by pain and a herniated disc at 
the thoracolumbar junction was not incurred in or aggravated 
by service; nor is such a disorder proximately due to or the 
result of the service connected bilateral pes planus valgus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003, June 2003, 
August 2004, and August 2006; rating decisions in August 2003 
and December 2004; a statement of the case in August 2004; 
and a supplemental statement of the case in May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran contends in statements on file that he has a back 
condition resulting from his military service, to include a 
back condition casually related to his service-connected 
bilateral foot disorder.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A review of the contemporaneous service medical records does 
not reveal findings referable to a chronic low back disorder.  
The veteran's service medical records show frequent 
complaints and assessments of chronic low back pain that he 
associated with his bilateral foot pain.  He described the 
pain as radiating from his feet up into his lower back, 
causing increasing back pain.  A February 2002 treatment 
record shows that the veteran admitted altering his gait due 
to his foot pain.  X-ray examination in August 2002 revealed 
lumbar scoliosis.  On examination in October 2002, prior to 
his separation from service, the veteran complained of low 
back pain due to his feet.  Physical examination, however, 
did not reveal any abnormalities of the back.  The assessment 
was chronic low back pain. 

Post service the veteran underwent VA examination of his back 
in April 2003. Physical and X-ray examination revealed 
scoliosis in the lumbar area with a discrepancy in leg length 
of one-half of one inch. The diagnoses were chronic low back 
pain, leg length discrepancy, and scoliosis.

Exclusive of scoliosis, there are no other findings of any 
acquired back pathology within the one-year period 
immediately following the veteran's discharge from service in 
February 2003.  Abnormal spinal curvatures to specifically 
include scoliosis were not thereafter demonstrated on VA 
examinations in September 2006 and January 2007.   In fact, 
medical documentation reflecting subsequent clinical findings 
of back pathology of any kind is not shown until a VA MRI of 
the lumbar spine in August 2006 revealed a small disc 
herniation posteriorly and to the right at T11-T12 with mild 
right neural foraminal stenosis.  Significantly an MRI of the 
lumbar spine in August 2005 for the expressed purpose of 
ruling out a herniated disc revealed no disc degenerative 
disease.  The initial manifestation of the veteran's 
thoracolumbar disc pathology, approximately three years 
following service separation, is too remote in time from 
service to support the claim that this condition is related 
to service absent objective evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed Cir 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

In this case, absent from the record is competent evidence 
linking the veteran's current disorder of the back to the 
veteran's period of service or any event thereof.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of a showing of a nexus between the veteran's 
current back disorder consisting solely of a herniated 
thoracolumbar disc and the veteran's service, a preponderance 
of the evidence is against entitlement to service connection 
for the claimed back disability on a direct basis.

The veteran primarily contends that his back disorder is 
causally or etiologically related to his service-connected 
bilateral foot condition 

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected bilateral foot 
disorder and his thoracolumbar disc disorder.  The record 
before the Board contains a VA medical opinion addressing 
this question.  In January 2007, a VA physician reviewed the 
veteran's claims file and noted that the veteran's existing 
back disorder was limited to a small disc herniation at the 
thoracolumbar junction first noted on an MRI in August 2006 
that was not caused by or the result of his service-connected 
foot disability.  No contrary medical opinion supportive of 
the veteran's contentions has been submitted. The only 
evidence supportive of the veteran's claim consists of his 
statements.  There is no indication, however, that he is 
qualified through education, training or experience to offer 
medical opinions; his statements as to medical causation 
therefore do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a) (1) (2006).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting service 
connection on any basis for a back disorder manifested by 
pain and a herniated disc at the thoracolumbar junction.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 4


ORDER

Service connection for a back disability to include as 
secondary to service-connected bilateral feet disabilities is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


